DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 9, 11-13, 17 and 19-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (20150106090). 
Regarding claim 1, Choi et al discloses, an electronic device (100, fig.1-9) comprising: 
a microphone (110, fig. 1-9, ¶ 0040); a touchscreen display (130, fig. 1-9, ¶ 0061); at least one processor (120, fig. 1-9, ¶ 0041) configured to control the electronic device to: 
display, on the touchscreen display, a home screen including a plurality of icons (¶ 0067, FIGS. 4 and 5 illustrate methods of determining whether or not the user's speech has finished. FIG. 4 illustrates a case where the user says a keyword, "AAA". The controller 120 may search for "AAA" and display search results in the result display area 330. In FIG. 4, a plurality of search results are displayed. Since the searched items are plural);  
receive, via the microphone (110, fig. 1-9, ¶ 0040), a first voice command while the home screen is displayed (¶ 0068, FIGS. 4 and 5 illustrate the user may select one from among the displayed items, that is, searched results by inputting a subsequent speech. In FIG. 4, the user may say an index i.e., first, second, third . . .by which the search results are arranged or may say a name from the search results); 
based on the first voice command, display, on the touchscreen display, numbers for use as voice commands at positions on the touchscreen display in correspondence with two or more icons of the plurality of icons displayed on the home screen (¶ 0068, the user may select one from among the displayed items, that is, searched results by inputting a subsequent speech. In FIG. 4, the user may say an index (i.e., first, second, third . . . ) by which the search results are arranged or may say a name from the search results. In response to the user's speech, such as "first item" or "AAA NEWS REPLAY", being input, the controller 120 performs an additional search based on the input user's speech. Subsequently, the controller 120 displays "AAA NEWS REPLAY" in the text display area 310, and displays the search results for "AAA NEWS REPLAY" in the result display area 330. In this case, since a plurality of search results are searched and displayed in the list format, the controller 120 may determine that the user's speech has not finished. The controller 120 resets the standby time to the initial value again, and awaits subsequent speech); 
receive via the microphone, a second voice command corresponding to one number of the displayed numbers (¶ 0069, in response to the user saying "third item" or "AAA NEWS on 9/3" as shown in FIG. 4, the controller 120 plays back multimedia contents corresponding to the item selected by the user's speech.); and 
perform an operation associated with the icon displayed in correspondence with the one number (¶ 0069, the user saying "third item" or "AAA NEWS on 9/3" as shown in FIG. 4, the controller 120 plays back multimedia contents corresponding to the item selected by the user's speech. In FIG. 4, the multimedia contents, AAA NEWS on September 3, is played back so that the playback screen 410 may be displayed. In response to a control operation executed by the user's voice or subsequent voice being multimedia contents playback operation, the controller 120 determines that the user's speech has finished).
Regarding claim 3, Choi et al discloses, wherein the operation associated with the icon comprises displaying a screen on the touchscreen display which does not include the plurality of icons (¶ 0068-0069, the user may select one from among the displayed items, that is, searched results by inputting a subsequent speech and the user saying "third item" or "AAA NEWS on 9/3" as shown in FIG. 4-5, the controller 120 plays back multimedia contents corresponding to the item selected by the user's speech. In FIG. 4, the multimedia contents, AAA NEWS on September 3, is played back so that the playback screen 410 may be displayed. In response to a control operation executed by the user's voice or subsequent voice being multimedia contents playback operation, the controller 120 determines that the user's speech has finished).
Regarding claim 4, Choi et al discloses, wherein each number is displayed at a corner of the icon with which the each number is displayed in correspondence (¶ 0068-0069, the user may select one from among the displayed items, that is, searched results by inputting a subsequent speech and the user saying "third item" or "AAA NEWS on 9/3" as shown in FIG. 4-5, the controller 120 plays back multimedia contents corresponding to the item selected by the user's speech. In FIG. 4, the multimedia contents, AAA NEWS on September 3, is played back so that the playback screen 410 may be displayed. In response to a control operation executed by the user's voice or subsequent voice being multimedia contents playback operation, the controller 120 determines that the user's speech has finished).
Regarding claim 5, Choi et al discloses, comprising a mobile phone (¶ 0007).
	Regarding claim 9, Choi et al discloses, a non-transitory computer-readable medium storing instructions which, when executed by a processor, configure the processor to: 
display, on the touchscreen display, a home screen including a plurality of icons (¶ 0067, FIGS. 4 and 5 illustrate methods of determining whether or not the user's speech has finished. FIG. 4 illustrates a case where the user says a keyword, "AAA". The controller 120 may search for "AAA" and display search results in the result display area 330. In FIG. 4, a plurality of search results are displayed. Since the searched items are plural);
receive, via a microphone, a first voice command while the home screen is displayed (¶ 0069, in response to the user saying "third item" or "AAA NEWS on 9/3" as shown in FIG. 4, the controller 120 plays back multimedia contents corresponding to the item selected by the user's speech.); 
based on the first voice command, display, on the touchscreen display, numbers for use as voice commands at positions on the touchscreen display in correspondence with two or more icons of the plurality of icons displayed on the home screen (¶ 0068, FIGS. 4 and 5 illustrate the user may select one from among the displayed items, that is, searched results by inputting a subsequent speech. In FIG. 4, the user may say an index i.e., first, second, third . . .by which the search results are arranged or may say a name from the search results); 
based on the first voice command, display, on the touchscreen display, numbers for use as voice commands at positions on the touchscreen display in correspondence with two or more icons of the plurality of icons displayed on the home screen (¶ 0068, the user may select one from among the displayed items, that is, searched results by inputting a subsequent speech. In FIG. 4, the user may say an index (i.e., first, second, third . . . ) by which the search results are arranged or may say a name from the search results. In response to the user's speech, such as "first item" or "AAA NEWS REPLAY", being input, the controller 120 performs an additional search based on the input user's speech. Subsequently, the controller 120 displays "AAA NEWS REPLAY" in the text display area 310, and displays the search results for "AAA NEWS REPLAY" in the result display area 330. In this case, since a plurality of search results are searched and displayed in the list format, the controller 120 may determine that the user's speech has not finished. The controller 120 resets the standby time to the initial value again, and awaits subsequent speech); 
receive via the microphone, a second voice command corresponding to one of the displayed numbers (¶ 0068-0069); and 
perform an operation associated with the icon displayed in correspondence with the one number (¶ 0068-0069).
Regarding claim 11, Choi et al discloses, wherein the operation associated with the icon comprises displaying a screen on the touchscreen display which does not include the plurality of icons (¶ 0068-0069, the user may select one from among the displayed items, that is, searched results by inputting a subsequent speech and the user saying "third item" or "AAA NEWS on 9/3" as shown in FIG. 4-5, the controller 120 plays back multimedia contents corresponding to the item selected by the user's speech. In FIG. 4, the multimedia contents, AAA NEWS on September 3, is played back so that the playback screen 410 may be displayed. In response to a control operation executed by the user's voice or subsequent voice being multimedia contents playback operation, the controller 120 determines that the user's speech has finished).
Regarding claim 12, Choi et al discloses, wherein each number is displayed at a corner of the icon with which the each number is displayed in correspondence (¶ 0068-0069, the user may select one from among the displayed items, that is, searched results by inputting a subsequent speech and the user saying "third item" or "AAA NEWS on 9/3" as shown in FIG. 4-5, the controller 120 plays back multimedia contents corresponding to the item selected by the user's speech. In FIG. 4, the multimedia contents, AAA NEWS on September 3, is played back so that the playback screen 410 may be displayed. In response to a control operation executed by the user's voice or subsequent voice being multimedia contents playback operation, the controller 120 determines that the user's speech has finished).
Regarding claim 13, Choi et al discloses, a mobile phone comprising the non-transitory computer-readable storage medium of claim 9 (¶ 0007).
Regarding claim 17, Choi et al discloses, a method for an electronic device, the method comprising: 
displaying, on a touchscreen display of the electronic device, a home screen including a plurality of icons (¶ 0068); 
receiving, via a microphone of the electronic device, a first voice command while the home screen is displayed (¶ 0069, in response to the user saying "third item" or "AAA NEWS on 9/3" as shown in FIG. 4, the controller 120 plays back multimedia contents corresponding to the item selected by the user's speech.); 
based on the first voice command, displaying, on the touchscreen display, numbers for use as voice commands at positions on the touchscreen display in correspondence with two or more icons of the plurality of icons displayed on the home screen; receiving via the microphone, a second voice command corresponding to one of the displayed numbers; and performing an operation associated with the icon displayed in correspondence with the one number (¶ 0068-0069, FIGS. 4 and 5 illustrate the user may select one from among the displayed items, that is, searched results by inputting a subsequent speech. In FIG. 4, the user may say an index i.e., first, second, third . . .by which the search results are arranged or may say a name from the search results); 
based on the first voice command, display, on the touchscreen display, numbers for use as voice commands at positions on the touchscreen display in correspondence with two or more icons of the plurality of icons displayed on the home screen (¶ 0068, the user may select one from among the displayed items, that is, searched results by inputting a subsequent speech. In FIG. 4, the user may say an index (i.e., first, second, third . . . ) by which the search results are arranged or may say a name from the search results. In response to the user's speech, such as "first item" or "AAA NEWS REPLAY", being input, the controller 120 performs an additional search based on the input user's speech. Subsequently, the controller 120 displays "AAA NEWS REPLAY" in the text display area 310, and displays the search results for "AAA NEWS REPLAY" in the result display area 330. In this case, since a plurality of search results are searched and displayed in the list format, the controller 120 may determine that the user's speech has not finished. The controller 120 resets the standby time to the initial value again, and awaits subsequent speech).
Regarding claim 19, Choi et al discloses, wherein the operation associated with the icon comprises displaying a screen on the touchscreen display which does not include the plurality of icons (¶ 0068-0069, the user may select one from among the displayed items, that is, searched results by inputting a subsequent speech and the user saying "third item" or "AAA NEWS on 9/3" as shown in FIG. 4-5, the controller 120 plays back multimedia contents corresponding to the item selected by the user's speech. In FIG. 4, the multimedia contents, AAA NEWS on September 3, is played back so that the playback screen 410 may be displayed. In response to a control operation executed by the user's voice or subsequent voice being multimedia contents playback operation, the controller 120 determines that the user's speech has finished).
Regarding claim 20, Choi et al discloses, wherein each number is displayed at a corner of the icon with which the each number is displayed in correspondence (¶ 0068-0069, the user may select one from among the displayed items, that is, searched results by inputting a subsequent speech and the user saying "third item" or "AAA NEWS on 9/3" as shown in FIG. 4-5, the controller 120 plays back multimedia contents corresponding to the item selected by the user's speech. In FIG. 4, the multimedia contents, AAA NEWS on September 3, is played back so that the playback screen 410 may be displayed. In response to a control operation executed by the user's voice or subsequent voice being multimedia contents playback operation, the controller 120 determines that the user's speech has finished, fig. 1-9).
Regarding claim 21, Choi et al discloses, wherein the at least one processor is configured to control the electronic device to receive an input for providing voice control functionality of the electronic device (¶ 0068-0069, the user may select one from among the displayed items, that is, searched results by inputting a subsequent speech and the user saying "third item" or "AAA NEWS on 9/3" as shown in FIG. 4-5, the controller 120 plays back multimedia contents corresponding to the item selected by the user's speech. In FIG. 4, the multimedia contents, AAA NEWS on September 3, is played back so that the playback screen 410 may be displayed. In response to a control operation executed by the user's voice or subsequent voice being multimedia contents playback operation, the controller 120 determines that the user's speech has finished, fig. 1-9).
Regarding claim 22, Choi et al discloses, wherein a number of the numbers for use as voice commands and positions of the numbers for use as voice commands depend on a number of the two or more icons and positions on the touchscreen display of the two or more icons when the first voice command is received (¶ 0068-0069, the user may select one from among the displayed items, that is, searched results by inputting a subsequent speech and the user saying "third item" or "AAA NEWS on 9/3" as shown in FIG. 4-5, the controller 120 plays back multimedia contents corresponding to the item selected by the user's speech. In FIG. 4, the multimedia contents, AAA NEWS on September 3, is played back so that the playback screen 410 may be displayed. In response to a control operation executed by the user's voice or subsequent voice being multimedia contents playback operation, the controller 120 determines that the user's speech has finished, fig. 1-9).
Regarding claim 23, Choi et al discloses, wherein the instructions, when executed by a processor, further configure the processor to: receive an input for providing voice control functionality based on voice commands (¶ 0068-0069, the user may select one from among the displayed items, that is, searched results by inputting a subsequent speech and the user saying "third item" or "AAA NEWS on 9/3" as shown in FIG. 4-5, the controller 120 plays back multimedia contents corresponding to the item selected by the user's speech. In FIG. 4, the multimedia contents, AAA NEWS on September 3, is played back so that the playback screen 410 may be displayed. In response to a control operation executed by the user's voice or subsequent voice being multimedia contents playback operation, the controller 120 determines that the user's speech has finished, fig. 1-9).
Regarding claim 24, Choi et al discloses, wherein a number of the numbers for use as voice commands and positions of the numbers for use as voice commands depend on a number of the two or more icons and positions on the touchscreen display of the two or more icons when the first voice command is received (¶ 0068-0069, the user may select one from among the displayed items, that is, searched results by inputting a subsequent speech and the user saying "third item" or "AAA NEWS on 9/3" as shown in FIG. 4-5, the controller 120 plays back multimedia contents corresponding to the item selected by the user's speech. In FIG. 4, the multimedia contents, AAA NEWS on September 3, is played back so that the playback screen 410 may be displayed. In response to a control operation executed by the user's voice or subsequent voice being multimedia contents playback operation, the controller 120 determines that the user's speech has finished, fig. 1-9).
Regarding claim 25, Choi et al discloses, further comprising: receiving an input for providing voice control functionality of the electronic device (¶ 0068-0069, the user may select one from among the displayed items, that is, searched results by inputting a subsequent speech and the user saying "third item" or "AAA NEWS on 9/3" as shown in FIG. 4-5, the controller 120 plays back multimedia contents corresponding to the item selected by the user's speech. In FIG. 4, the multimedia contents, AAA NEWS on September 3, is played back so that the playback screen 410 may be displayed. In response to a control operation executed by the user's voice or subsequent voice being multimedia contents playback operation, the controller 120 determines that the user's speech has finished, fig. 1-9).
Regarding claim 26, Choi et al discloses, wherein a number of the numbers for use as voice commands and positions of the numbers for use as voice commands depend on a number of the two or more icons and positions on the touchscreen display of the two or more icons when the first voice command is received (¶ 0068-0069, the user may select one from among the displayed items, that is, searched results by inputting a subsequent speech and the user saying "third item" or "AAA NEWS on 9/3" as shown in FIG. 4-5, the controller 120 plays back multimedia contents corresponding to the item selected by the user's speech. In FIG. 4, the multimedia contents, AAA NEWS on September 3, is played back so that the playback screen 410 may be displayed. In response to a control operation executed by the user's voice or subsequent voice being multimedia contents playback operation, the controller 120 determines that the user's speech has finished, fig. 1-9).
Regarding claim 27, Choi et al discloses, an electronic device comprising: 
a microphone; (110, fig. 7) a touchscreen display (130, fig. 7); and 
at least one processor configured to control the electronic device to: 
display, on the touchscreen display, a screen including a plurality of objects (¶ 0067-0068); 
receive, via the microphone, a first voice command while the screen is displayed (¶ 0068-0069); 
based on the first voice command, display, on the touchscreen display, numbers for use as voice commands at positions on the touchscreen display in correspondence with two or more objects of the plurality of objects displayed on the screen; receive, via the microphone, a second voice command corresponding to one number of the displayed numbers (¶ 0068-0069, the user may select one from among the displayed items, that is, searched results by inputting a subsequent speech and the user saying "third item" or "AAA NEWS on 9/3" as shown in FIG. 4-5, the controller 120 plays back multimedia contents corresponding to the item selected by the user's speech. In FIG. 4, the multimedia contents, AAA NEWS on September 3, is played back so that the playback screen 410 may be displayed. In response to a control operation executed by the user's voice or subsequent voice being multimedia contents playback operation, the controller 120 determines that the user's speech has finished, fig. 1-9); and 
perform an operation associated with the object displayed in correspondence with the one number (¶ 0068-0069, the user may select one from among the displayed items, that is, searched results by inputting a subsequent speech and the user saying "third item" or "AAA NEWS on 9/3" as shown in FIG. 4-5, the controller 120 plays back multimedia contents corresponding to the item selected by the user's speech. In FIG. 4, the multimedia contents, AAA NEWS on September 3, is played back so that the playback screen 410 may be displayed. In response to a control operation executed by the user's voice or subsequent voice being multimedia contents playback operation, the controller 120 determines that the user's speech has finished, fig. 1-9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al in view of Lewis et al (20180356961).
Regarding claims 2, 10 and 18, CHUNG does not specifically disclose, displayed in tooltip.
In the same field of endeavor, Lewis et al discloses, displayed in tooltip (¶ 0050). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Choi et al by specifically adding feature in order to enhance system performance to sharing strength metric include presence on the content-sharing platform, a count of previous shares between the user and the contact, and shared interactions.
Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al in view of Chung et al (20140223273).
Regarding claims 6-8 and 14-16, CHUNG does not specifically disclose, tablet, laptop and laptop computer.
In the same field of endeavor, regarding claims 6, 14, Chung discloses, comprising a tablet computer (¶ 0045, tablet PC100, fig. 1-11), regarding claims 7, 15, Chung discloses, comprising a laptop computer (¶ 0045, laptop computer 100, fig. 1-11), and regarding claims 8, 16, Chung discloses, comprising a desktop computer (¶ 0045, desktop computer 100, fig. 1-11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Choi et al by specifically adding feature in order to enhance system performance to the document or content associated with the hyperlink can be displayed using the voice command, so that a user can use the mobile terminal without using a click or touch made by the user using a finger, mouse or stylus. The voice keyword corresponding to the hyperlink can be displayed with the document, so that the user can check a usable voice command using the voice keyword.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note: the Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643